DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2021.
Applicant’s election without traverse of claims 1-10 in the reply filed on 7/26/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2011/0054603).
Referring to claim 1, Morgan discloses an intraocular lens(Fig. 1) implantable in an eye comprising: an optical portion (12) and adapted for placement in the lens capsule of the eye and for directing light toward the retina of the eye; an annular ring(30) having an outer diameter and an inner diameter(see Fig. 1); and at least one elongated fixation member(14) coupled to said optical portion(12) for use in fixing said intraocular lens in the eye;  where the outer diameter of the annular ring(30) 
Referring to claim 2, Morgan discloses where the intraocular lens comprises at least two elongated fixation members(haptics, 14) that have an outer diameter of 13.5 millimeters or less (paragraph 15, discloses the overall dimensions of the IOL 10, being between 10.5mm and 14mm, preferably 12.5mm…which is less than 13.5mm).
Referring to claim 3, Morgan discloses where the outer diameter of the annular ring is 7 millimeters or less(paragraph 15 discloses the diameter of optic 12, which includes portion 30, discloses a diameter between 4.5mm and 7.0mm).
Referring to claim 4, Morgan discloses where the inner diameter of the annular ring is 6 millimeters or less(paragraph 15, discloses the optic 12 diameter, which includes ring 30, preferably being between 5mm-6mm, therefore the inner diameter of the annular ring would be 6mm or less).
Referring to claim 6, Morgan discloses where the entire intraocular lens comprises a single material (paragraph 15 discloses the optic and haptics are molded in a single piece from the same material).
Referring to claim 10, Morgan discloses where the optical portion is 5.5 millimeters or less in diameter (paragraph 15, discloses optic being in the range of 4.5-7.0mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Ran (US 7,063,723).
Referring to claim 5, Morgan lacks a detailed description of a membrane that contacts the inner diameter of the annular ring and an outer diameter of the optical portion.  
Ran teaches an IOL in the same field of endeavor with an optic an annular ring (lens 12a and ring 21 of Fig. 1). Ran teaches a membrane that contacts the inner diameter of the annular ring and the outer diameter of the optical portion (Fig. 1C, membrane 16a, col. 2 lines 21-24) where the membrane can be on either side of the optic (col. 2 line 34-35) for the purpose of providing support for the optical portion and the ring. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify lens of Morgan to include a membrane that contacts the inner diameter of the annular ring and the outer diameter of the optical portion as taught in Ran in order to provide support to the optical portion and the ring (col. 2 lines 40-42).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Benz et al. (US 7, 947, 796).
Referring to claim 7, Morgan discloses that the lens may be formed of any soft biocompatible material cable of being folded including soft acrylic materials (paragraph 15).
Morgan lacks a detailed description of the intraocular lens comprising an acrylate.
Benz et al. teaches a one-piece foldable lens with haptics in the same filed of endeavor that teaches an acrylate (col. 8, lines 31-32 and col. 7 line 36-41) for the purpose of providing a foldable lens for implantation into the eye with a small incision. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the soft biocompatible material capable of being folded of Morgan with the acrylate of Benz et al. in order to provide a lens that allows for the lens to be implanted into an eye with a smaller incision.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Lai et al. (US 6, 805,712).

Referring to claim 8, Morgan discloses that the lens may be formed of any soft biocompatible material capable of being folded including soft acrylic materials (paragraph 15).
Lai et al. teaches an IOL in the same field of endeavor that can comprise a polysiloxane (col. 2 lines 34-39) for the purpose of providing a highly refractive lens. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the soft biocompatible material to be polysiloxane as taught in Lai et al. in order to provide a soft, foldable, highly refractive lens that will improve a patient’s vision. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Cuevas(WO 2013/176982; provided by applicant). 
Referring to claim 9, Morgan lacks a detailed description of where the optical portion comprises a cell barrier for preventing cell migration during or after surgery.
Cuevas teaches an IOL in the same filed of endeavor that comprises a cell barrier for disposal over the lens for preventing cell migration (Fig. 14, item 20 and page 15 line 28-page 16 line 3).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the optical portion of Morgan to comprise a cell barrier for preventing cell 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/JERRAH EDWARDS/               Supervisory Patent Examiner, Art Unit 3774